The opinion of the court was delivered by
Miller, J.
The accused, sentenced for lying in wait, armed, with intent to murder, appeals, and' relies for reversal of the sentence on *1518his motion to quash the indictment, and the bill of exceptions to the action of the court overruling it.
The motion was on the ground that the judge of the lower court ex proprio motu discharged a member of the grand jury, substituting another in his place, and on the further ground that those who composed the tral jury were additional jurors drawn in the middle of the term to serve another week. It appears the discharge of the member of the grand jury was because he was found to be disqualified, and the additional venire was drawn because it was impossible to dispatch- the criminal cases before the court without the new drawing of jurors.
The questions presented by the motion to quash have received our attention in other eases recently decided. For the reasons given in the cases of the State vs. Wright, 41 An. 600; State vs. Riez, ante, page 1446; Act No. 89 of 1894, Sec. 7, it is ordered that the sentence of the lower court be affirmed.